                            Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 1 of 9 Page ID #:10

                                                         Exhibit A to the Complaint
Location: Whittier, CA                                                                             IP Address: 47.157.67.65
Total Works Infringed: 72                                                                          ISP: Frontier Communications
 Work     Hashes                                                               UTC          Site         Published     Registered   Registration
 1        Info Hash:                                                           07/28/2020   Blacked      07/27/2020    08/11/2020   PA0002252262
          BFEDDA42C57B434CDBE2560CA5ACA20C241B1255                             02:34:21     Raw
          File Hash:
          D393DCDB5DF5B4BF08DA211B12536FA8C7C3B8928C959E2F38C282084BEC2AB8
 2        Info Hash:                                                           07/13/2020   Tushy        07/12/2020    07/20/2020   PA0002248965
          6CD80647B4C12FB7BC07E75077C2F3DBD5B6452D                             09:02:56
          File Hash:
          9929AC09E25EDA0D1C46B57799340305CEAA94F44D98D6AB1F751F065D752BFF
 3        Info Hash:                                                           07/07/2020   Tushy        07/05/2020    07/20/2020   PA0002248967
          F26D0EC9CE76B82791423E780DAA2D01A23F0739                             09:26:07
          File Hash:
          F08FC750CF1C7F95AB708E5917D0480A513E1C7D4216E7601F649E51A71B5F00
 4        Info Hash:                                                           06/30/2020   Tushy        11/27/2018    01/22/2019   PA0002149851
          EBD16CBE3484D2A3B19D220A3F4EAA31E1845689                             08:59:03
          File Hash:
          1CD12C1C2BA301B318D02E752135027C0FF882A53596A13C459186FB9D938C8F
 5        Info Hash:                                                           06/29/2020   Tushy        06/28/2020    07/17/2020   PA0002248597
          DFF1D77797C41F60EBB9A50A416E4E23207F0AF9                             08:40:37
          File Hash:
          E4BE58FC2ADA23AC75FA4EA3AFAE676AB154F95FCD2F0C175148DCB0E19EA602
 6        Info Hash:                                                           06/19/2020   Blacked      06/15/2020    07/17/2020   PA0002248596
          A7D933B9C54CC5B64F8E1A3E69B2C21E3A194DDB                             14:51:26     Raw
          File Hash:
          C91594405707E49A89EC95EC20BD55F3C23ED42EA504C969A6A4769FBA22EAA5
 7        Info Hash:                                                           06/06/2020   Vixen        06/05/2020    06/22/2020   PA0002245631
          207FE53DA3CFCFB759291CF70E0760D46B94A74E                             09:58:27
          File Hash:
          FF5C09E3EF632D12B115F046959C19523BC45550B5C60005D816F8D897BA6CF8
 8        Info Hash:                                                           05/30/2020   Vixen        05/29/2020    06/16/2020   PA0002253260
          1030A696C3B213D09FE61C3B9A345EFFE6962CCE                             14:04:02
          File Hash:
          8599E2D154EAAC838636B99077EDEAAB84FE44189DA104FE08C7FBAA4D6AB1CD
                       Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 2 of 9 Page ID #:11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         05/25/2020   Tushy     05/24/2020   06/16/2020   PA0002253262
       D5C48F540CFFF8D27E8C7CBF92F930837BA62847                           05:38:53
       File Hash:
       674A4E9621AF9262DC12E6E7914097C0EF0FE8114FF3BFFE107B22C4931ED2A4
10     Info Hash:                                                         05/23/2020   Vixen     05/22/2020   06/22/2020   PA0002245640
       5627665472C09D6863689FA918E2E1E482351E04                           08:58:18
       File Hash:
       77B25A4A092BC5299538EFC16AAD53BACFAAA5B06C479661288E83712ED330D2
11     Info Hash:                                                         05/11/2020   Tushy     05/10/2020   06/16/2020   PA0002253266
       8C72E5543AD91BFB5FA6D56C215C58B0BA746CF3                           09:08:57
       File Hash:
       032499A466A9B385B5FBA23D1EC4E7F8EDC1C5AF8DDA27B0023CCCE9137E2FE0
12     Info Hash:                                                         05/05/2020   Vixen     12/30/2018   01/22/2019   PA0002147900
       23E60E8D227971B676B503134438D9BD9DE3E1B9                           11:23:11
       File Hash:
       3C9F7C7934A166D1C89A63AF9D69A5550D948311330810B283FF4A80832F1006
13     Info Hash:                                                         05/05/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       BD46BCA2E91B2EB9645EF46BC37BB0D84F70F5CC                           10:09:51     Raw
       File Hash:
       3D8FC25742F2CCB8C7A72683B3BB552213CACC15AC759F2E24DCF78105AF6E7B
14     Info Hash:                                                         05/04/2020   Tushy     05/03/2020   05/19/2020   PA0002241474
       017F8A5FA478B705A35E57D0296F318C8C63DFBD                           10:51:34
       File Hash:
       46E691036EB12493A1CB0143337AE7DDA08D5F925DBDA155E9520C6750661E90
15     Info Hash:                                                         04/20/2020   Tushy     04/19/2020   05/05/2020   PA0002249081
       00F52008DEA2F2374C69D671BC9E5C5974FB4867                           20:41:58
       File Hash:
       AEE3670C5061DC8735454ACCC1D84F4FFCA61DE78703FFCD7F8966F5841618C0
16     Info Hash:                                                         04/13/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       A283C2F70554E01BBAE94A91F09FF872C105F160                           13:51:27
       File Hash:
       584C63195091844D5915DD1AFEE7256B77DEE4752043B6854398FA3FDBA4BF2E
17     Info Hash:                                                         04/12/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       EE521F94B03EF40CE77BC953A550C5B553533AE2                           10:34:30
       File Hash:
       6B74A52DC300CA8AF5AE81A2C278E442359861F1D25414A2404DB7B7D8B7F7FA
                       Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 3 of 9 Page ID #:12

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         04/06/2020   Tushy   04/05/2020   04/17/2020   PA0002237308
       0A8FF9F3221DCA28E00394D3207082DA359DC774                           08:07:57
       File Hash:
       1E876BE3347820028A72BDFB3D5DCF9248482FA45FB20B6021C32D0E80FE764C
19     Info Hash:                                                         04/04/2020   Vixen   04/03/2020   04/17/2020   PA0002237302
       988AD20C3AD68942862CE854317ED563BB7E5863                           11:31:47
       File Hash:
       0EB83658CA63BC734055BD2910FF41C27E898F76EAE6B902F8640C7C03434441
20     Info Hash:                                                         04/01/2020   Vixen   09/16/2019   10/01/2019   PA0002217346
       04334FEF85A226DD28D469D959EB923C79C13F55                           04:42:43
       File Hash:
       4F2E3AAABE488F61E481B2759837FA225EBD6DA57693C530E12C5399B1985723
21     Info Hash:                                                         03/30/2020   Tushy   03/29/2020   04/15/2020   PA0002244963
       BC00BEF7DCEDB01FD6DBAB8784EFF035B148C103                           13:03:19
       File Hash:
       FBCA038AC4F25AB630EC3FDB513AE87E17E1C3121399AE4013D684BA42AF03D0
22     Info Hash:                                                         03/28/2020   Vixen   03/27/2020   04/17/2020   PA0002246166
       9E9858315230CB985AEC39C59CF258A4CF3A8939                           09:57:24
       File Hash:
       6F38ADC663E74274000F83B364E9341FB275A8292E84BCABFC23B23B9E728B1F
23     Info Hash:                                                         03/22/2020   Vixen   03/20/2020   04/17/2020   PA0002246116
       6AD12C6D5344DC5484F1FEC3EAE8CD29FCF61E52                           22:10:54
       File Hash:
       6E9DD9A4A220B86671ABC37480BD3A5D6A151268579AA4647D68FB708679E80F
24     Info Hash:                                                         03/18/2020   Tushy   03/16/2020   04/15/2020   PA0002244959
       D658F84C28556E69F2CA78DF1761D1E2E05B55C6                           06:09:57
       File Hash:
       69976230B634608F08BBF6B72A999931A341EC7724C09123D53D4D3DC210F4DB
25     Info Hash:                                                         03/14/2020   Tushy   08/04/2017   08/17/2017   PA0002077666
       7BAFDEC66A03BCF63BA40C12A9CC2F525635FB38                           17:16:18
       File Hash:
       83E204C1C1FC4002081038587AB2ABBB2FB1F4F22327A3FB765F2FD4C495FD1C
26     Info Hash:                                                         03/12/2020   Tushy   03/11/2020   04/15/2020   PA0002244960
       9286DFBC2B559063BCED81F22451BAE34343FA0E                           09:09:10
       File Hash:
       BC35C8E61B1F7E6AD43629428749F92CE2DCCDAA82E41B95E46A61EE344D6AA1
                       Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 4 of 9 Page ID #:13

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         03/07/2020   Tushy     03/06/2020   04/15/2020   PA0002244958
       BFAD364E071A6D640B1FF533BB817714C013F2DC                           14:56:43
       File Hash:
       2B7F72F4B40D8C73DE4711EE80A9C48C2931CA54F0549E526646AA8393064A99
28     Info Hash:                                                         03/03/2020   Vixen     11/30/2019   12/17/2019   PA0002217669
       BCAEF49E2CE81942A47EBD678C0582019E8318A3                           20:26:56
       File Hash:
       E3F9EEECF6FD21DE522B0D7AF5F73A267D9F422A66C55DD4DDC100CD9EE98142
29     Info Hash:                                                         03/03/2020   Tushy     03/01/2020   04/15/2020   PA0002244962
       B41187C80115182E98EB541B3B15CE240B88B14A                           04:17:26
       File Hash:
       9FE0D087CFCD5F3A3EF32FAE3C613F82AF2F46E308BDAD9D900A82372999F061
30     Info Hash:                                                         02/21/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       0CE33C446429277463F3D57A64FCA9072BD8DE65                           07:12:58
       File Hash:
       C2886ACBECB00180E9884BB466E7B9B53F3B038F5900184BC2FC6ED10618F54E
31     Info Hash:                                                         02/19/2020   Vixen     02/18/2020   03/18/2020   PA0002241449
       B927BE869E5BDDCC85CC2FF779B75FE60B472399                           07:28:27
       File Hash:
       EA8218DF08EB4031A2638C9D1DFE58FC6A9DEAAF3BA21E9B865E8C7C525AE421
32     Info Hash:                                                         02/14/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       BDAAB1634538A6B59CEEA010C61C49921DAE5739                           07:50:47     Raw
       File Hash:
       AC3A6721FBF963137CFFD335238500DF035419ECAB5C5A9E03E919143E5F2389
33     Info Hash:                                                         02/11/2020   Tushy     02/10/2020   03/15/2020   PA0002240548
       FF27F04C9F261AF3E97CFB7E29CC43D585030F86                           11:01:17
       File Hash:
       F705D13B281CFBAF5F60A4B9D55FB01D411AF9DEC6C6F9121D4E11F810CB074D
34     Info Hash:                                                         02/10/2020   Vixen     02/08/2020   03/18/2020   PA0002241445
       8000D153F7393744352FE426A8065250ABA79306                           05:24:03
       File Hash:
       66BAFA81F849D3A548CA5031132FBDA5B06BFDE50EFCF928E6E3D285240416BE
35     Info Hash:                                                         02/06/2020   Tushy     02/05/2020   03/15/2020   PA0002240545
       0A6BBD8039B41D1A802814ADC73105AE0C80CAB8                           09:07:26
       File Hash:
       DC561E0735CF183682EE079DF3E994CFBA72EA381D72117916F07094AD1ED4E1
                       Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 5 of 9 Page ID #:14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         02/02/2020   Tushy     01/31/2020   03/15/2020   PA0002240443
       43432F3EF46CD280860A13EB0E7590498F41A366                           23:51:34
       File Hash:
       B017DC9D1490895C5C8B1F4E986E63ABBA821E52300A9FEF2F77A6F2CBAEBB09
37     Info Hash:                                                         01/30/2020   Vixen     01/29/2020   02/20/2020   PA0002229058
       E3927FB2FDA392EDD36092A2AF00936DFCFF41B0                           08:25:28
       File Hash:
       5036367BD2E59B4C55896E2D1023299AEC8CB513C28ABF790905FC2571803BF7
38     Info Hash:                                                         01/27/2020   Vixen     01/24/2020   03/15/2020   PA0002240434
       2E6A4D2F40F30D3DA17FC120E2C51B5525226E5B                           16:46:11
       File Hash:
       552190B84C0BAB79272C00BB632245BF63F9CA52F4E30287070BDBD8E4B93782
39     Info Hash:                                                         01/27/2020   Tushy     01/26/2020   02/20/2020   PA0002237626
       E71EC8CB63393289191415BB2B8F1FA8208D768A                           16:06:20
       File Hash:
       27577D0CD872DF905A722080D0516F6F6047787DBB633287BEEAB5B6E5B5C29C
40     Info Hash:                                                         01/22/2020   Tushy     01/21/2020   02/20/2020   PA0002237627
       C45A3EA2C2ABD72463D43D65A4CE355BA796D689                           22:56:37
       File Hash:
       0D956A10D40B77910F5D5C72C6E25607A6E726F74ED8D9EAB6A0A3B33CC80072
41     Info Hash:                                                         01/19/2020   Vixen     01/19/2020   02/20/2020   PA0002237691
       1824C8040F5A4D239F5F875ECDD51C5901F5DD07                           22:06:39
       File Hash:
       C71376D6CE58980B5F413B8F685898D8A992E2AF5F01D4392F6DAACCD2CD6FB5
42     Info Hash:                                                         01/18/2020   Tushy     01/16/2020   02/20/2020   PA0002237625
       90754CC4E7EF432E355587AB066B3404380772BD                           15:05:30
       File Hash:
       7AA4DFDB3B8C5B2D66E1ABA6271831E1E56D2FE2E4269918D39461E47D56AB45
43     Info Hash:                                                         01/16/2020   Blacked   01/15/2020   02/04/2020   PA0002225584
       490C55643A09A91E75BCC1CCB631758AB7F502F0                           10:20:25
       File Hash:
       D3D985BBD3586404DCD36C805BBE28E693681DBF2129F717EE696BE634B28622
44     Info Hash:                                                         01/13/2020   Tushy     01/11/2020   02/03/2020   PA0002236483
       F19C9AD942D29356EC8087DBD067B1670B4A7EB5                           17:03:50
       File Hash:
       00FC380888E11DEC12D5BC07C4DB3AEC4659E80EC812A317BEF9350F08497A39
                       Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 6 of 9 Page ID #:15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         01/07/2020   Tushy     01/06/2020   02/03/2020   PA0002236202
       4318B7EE44A7B3D9C1BCE46D374D0C518FD21922                           11:01:20
       File Hash:
       027F26D01CA334BAC53F184A27B3DB737F36E677E0680DAFB420FE8A03917FB4
46     Info Hash:                                                         01/05/2020   Vixen     01/04/2020   01/27/2020   PA0002223959
       4023DC135B003352E0D2D9409D7F7E8457141C5D                           14:43:02
       File Hash:
       BE2D9F6F793B8ACAB4B8D228DC45CFE3443CE115772180E208A8EA2DBC1CE9FA
47     Info Hash:                                                         01/01/2020   Blacked   05/05/2018   05/24/2018   PA0002101366
       2AB15616290E5006CE1F5161620EDA18DF227C1A                           08:32:51
       File Hash:
       4E1FE8C10DC2BC89B3FDFE1E28282A8FBCFCEE6EEA614ECAB2D3E74A2B740BC4
48     Info Hash:                                                         12/31/2019   Vixen     12/30/2019   01/27/2020   PA0002223956
       111AF0F480E619AE224D6920F94278D4E7C5047F                           09:22:15
       File Hash:
       E75F306D7D0307EB89BB4D411FD7F1880C9547DCB10A0EBF25A7D39CAD0A8CA5
49     Info Hash:                                                         12/30/2019   Tushy     12/27/2019   01/22/2020   PA0002234861
       415C3B7943A631507E46E3B17A50F5B72D0DD00B                           16:20:32
       File Hash:
       4A3DFBCC7121F71DC232669300B96F09598024154AAB6B48BDB9094E86743DCE
50     Info Hash:                                                         12/26/2019   Vixen     12/25/2019   01/03/2020   PA0002219640
       17D319C984A01D4AD7FA2BC40C073615718630AC                           02:46:13
       File Hash:
       62C2C6911888A1CF37E506852B6F4C0B96CB0E30E3DBFDB5A09AC200CF89884D
51     Info Hash:                                                         12/23/2019   Tushy     12/22/2019   01/22/2020   PA0002234863
       4ACA6D96A9CEB036E66491937929DCD8A044E594                           09:14:09
       File Hash:
       B85750D00ED5B368EE0A57B9EE184920A881FC7611151F01F13536F6B192B8EE
52     Info Hash:                                                         12/22/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       E1B4DE5C3E27DACD290ADEED9E548F0644D74E73                           16:09:19
       File Hash:
       A802078DFD388951115A9DFBA87C43AA2022D5973DA9E6839FBABC50067D3404
53     Info Hash:                                                         12/21/2019   Vixen     12/20/2019   02/03/2020   PA0002225564
       EB9F16E1B8FD391D5514494B1D07B561E6F90F4B                           15:20:12
       File Hash:
       B6CA799AEEC80AE95C555D7B64B16725BE370625B1DC53758EC17946FE4D4D63
                       Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 7 of 9 Page ID #:16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         12/13/2019   Tushy     12/12/2019   01/03/2020   PA0002219634
       91B631C42615111B3735A1A33DECAF9E16D789F5                           10:14:30
       File Hash:
       A65412F945FC2BC1E14FD20CDE07B343A0633E02855DDDBF982A354DF9FC1229
55     Info Hash:                                                         12/11/2019   Blacked   12/11/2019   01/03/2020   PA0002219628
       A8E21DA787F4F576291FE2EB7B1B3FFA0D216111                           23:48:27
       File Hash:
       3062FDA6144D04C8090B1D9A6AA89F8B4F817E64D4235AC121BFC10E7B3C1FF4
56     Info Hash:                                                         12/08/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       C6520DA67348FCF688DB38741CB288B7A76ADB05                           16:08:25
       File Hash:
       41CCEE97E4FF595FC5E5795C99144C4DC34E96328A35A68D5F403BF219A838B7
57     Info Hash:                                                         12/03/2019   Tushy     12/02/2019   12/17/2019   PA0002217668
       8141AB80DA4E31ED14546F8C150F2C63A06CA438                           09:08:55
       File Hash:
       2C3F4225CC8B620F5EA8CCAE4D4439C09D4B800517244C161FE55CBB98421E5B
58     Info Hash:                                                         11/26/2019   Vixen     11/25/2019   12/09/2019   PA0002216264
       C1E31CFBCF9E38DB7DDDFEB96F43FB51106C482E                           08:44:51
       File Hash:
       E36D3F6FC2365B6E4F651F566D891D0C421E3A8936A2385C24543B8D7C785B2D
59     Info Hash:                                                         11/25/2019   Tushy     11/22/2019   12/03/2019   PA0002232052
       5DD19451DDB20A4469B8D1B7CD62E195B031E53B                           00:24:32
       File Hash:
       ED7420CB527C520E61AEF0818FD6360D6C42A634B50FF4E7AFBA49A5C8496D91
60     Info Hash:                                                         11/18/2019   Vixen     11/15/2019   12/03/2019   PA0002232048
       9FD9A47AB898802E80AEBCB2E630742FC88211BF                           22:04:51
       File Hash:
       87D6499EBACF2A6F3D901D12203EB7D82D2DBFFD8A11A601AD7BAF7908211EC9
61     Info Hash:                                                         11/18/2019   Tushy     11/17/2019   11/27/2019   PA0002213996
       6942A5220DC175635FC94A553E5676E088AA769D                           21:53:08
       File Hash:
       14FF77C2AEEE446A49F628FCBD4EB37258BF725978474C6E9DD39BE2C9551FCB
62     Info Hash:                                                         10/29/2019   Tushy     10/28/2019   11/05/2019   PA0002227106
       0F69708DE21FA66CC053EF1071AB84DAE6D905BC                           17:29:40
       File Hash:
       36E5B83AF1995C7176263BAA14FFBFC83E7C9EC90723B75F1D76606266C52C91
                       Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 8 of 9 Page ID #:17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         10/24/2019   Tushy     10/23/2019   11/05/2019   PA0002227103
       B28F49E459245BA3B35AFA97F4780D3924030CBB                           14:26:41
       File Hash:
       070014250BD7FF6C297A1FE0561DC87F42CDE0411172A72171214D2C8EA22A35
64     Info Hash:                                                         10/18/2019   Blacked   10/17/2019   11/05/2019   PA0002210291
       8E9DFC7CBDAD5161E56936A8202259FCD4401D77                           14:49:33
       File Hash:
       FBC3EB7CB86DF9AD25A51F3022ED89492838058929FF0F820F276F34B23B0479
65     Info Hash:                                                         10/08/2019   Vixen     10/06/2019   10/21/2019   PA0002207778
       7A32700751133765173A52DCA07F3E727E72DBA1                           07:02:17
       File Hash:
       D01578070A186388877C9B3AC910493B3D9D1396190CD75DE403A7FDDBBB70BB
66     Info Hash:                                                         10/04/2019   Tushy     10/03/2019   10/21/2019   PA0002207743
       E9B680D874D46CAE8626611338D8E71E429D202C                           00:41:04
       File Hash:
       A816A1A74299D2D70BAC68220518C15AA9BB1CE927F78D0C71538A6E87FDA8E5
67     Info Hash:                                                         09/28/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       60FAF98DC530C76821EB20CE9D6F41DFB64CEBAD                           23:10:54
       File Hash:
       8B9C34D1B970E0D22F63878589E31A9E4E4822EEF61056D267E31B6A355DE56D
68     Info Hash:                                                         09/19/2019   Tushy     09/18/2019   10/01/2019   PA0002217340
       D5FEEDA1DED6FE5F8089F1371775014BABDFB40D                           06:10:29
       File Hash:
       DF3EA2B7219618C0586CEF4FA234D59F47F350998FA655CE0CDE6EB2FF2EECC4
69     Info Hash:                                                         09/15/2019   Tushy     09/13/2019   10/07/2019   PA0002205470
       7421B940E117F2A0DD02E5698E6FEA22A91D040D                           22:40:50
       File Hash:
       175C0BD504CF2C32EFF80270C99BDB389918FB6F8E6D61537A0EF0B8C46D124E
70     Info Hash:                                                         09/12/2019   Vixen     09/11/2019   09/25/2019   PA0002203160
       2D8F62F7FF311B044E680A52D3370AFF4CF148F2                           09:48:52
       File Hash:
       5C05697410A05ECD7B85A4FD4BE1C0A1574247CC09583C8BE73754C07308656D
71     Info Hash:                                                         09/04/2019   Tushy     09/03/2019   09/13/2019   PA0002200699
       BB370A591115188C3039B62B8F043FAD0480D059                           11:18:34
       File Hash:
       3DA9903489E4BEC6AB8681807C3C359F7785E1AD67C572878437AE9D7C1FEEAF
                        Case 2:20-cv-08649-TJH-SP Document 1-1 Filed 09/21/20 Page 9 of 9 Page ID #:18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         08/30/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       BC4CFE77F77B74738F7A95C2895B7D89E31629ED                           10:50:28
       File Hash:
       18CDF3BC2A6B753C86230FFAF2AA705DB355ECB459BB52CF03C93439C1F6CBD0
